Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 2, 2020

                                      No. 04-20-00146-CV

  The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi (Cross-
                                   Appellee),
                                    Appellant

                                                 v.

                                 BAY, LTD. (Cross-Appellant),
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-09-51494-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

        The reporter’s record is due on April 2, 2020. See TEX. R. APP. P. 35.1. On the due date,
court reporter Irene Salazar filed a notice of late record and advised this court that Appellant has
not paid the fee to prepare the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court